                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0253-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CHRISTOPHER M. GATES,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulation regarding dismissal of
16   counts and sentence on remand (Dkt. No. 129). In February 2016, the Court denied Defendant’s
17   motions to suppress evidence. (Dkt. No. 37.) In December 2018, the Ninth Circuit held that
18   evidence supporting Counts 2 and 3 of Defendant’s indictment should have been suppressed.
19   (Dkt. No. 127.) The parties now stipulate to entry of an order granting Defendant’s motion to
20   suppress the evidence supporting Counts 2 and 3 of the indictment. (Dkt. No. 129; see Dkt. No.
21   28) (motion to suppress evidence resulting from June 22, 2015 vehicle stop). Having thoroughly
22   considered the Ninth Circuit’s decision and the parties’ stipulation, and finding good cause, the
23   Court hereby GRANTS in part and DENIES in part Defendant’s motion to suppress (Dkt. No.
24   28). Evidence supporting Count 2 (felon in possession of a firearm) and Count 3 (possession of
25   cocaine) of the indictment is hereby SUPPRESSED.
26          //


     ORDER
     CR15-0253-JCC
     PAGE - 1
 1         DATED this 30th day of January 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0253-JCC
     PAGE - 2
